Citation Nr: 1711816	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-42 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special month compensation (SMC) based on the need for the regular aid and attendance of another person and/or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The Veteran testified at a November 2011 Board videoconference hearing.  A July 2015 letter informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed at the Board and offered the opportunity for a new Board hearing.  In an August 2015 response, the Veteran indicated that he did not wish to appear at an additional Board hearing, and that he wished to have the case considered on the evidence of record; therefore, the Board finds that there is no hearing request pending at this time.

The Veteran's claim was remanded by the Board in February 2012 and September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in September 2015 to obtain copies of home health aide and physical therapy records.  An August 19, 2016 entry in VBMS contains an email stating that the requested records had been obtained.  The Board has reviewed the records attached to the email and notes that they are not the requested records.  One of these records, a June 2014 VA medical record indicates that the Veteran did not respond when the VA phoned him to discuss renewal of the home health services.  This document indicates that his current home health aide services would be ending on July 2, 2014.  The records of home health aide services that ended on July 2, 2014 are not of record.  Furthermore, the requested physical therapy records were also not obtained and are not of record.  Consequently the Veteran's claim must be remanded to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board recognizes that the home health aide services and the physical therapy services were provided by non-VA providers but were paid for by VA.  While this may result in some confusion as to how to obtain copies of these records, the AOJ must either obtain copies of these records, or explain why such records are unobtainable.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's records of in home care by In Home Professional Care Services, and of his physical therapy records from Rehab Institute of Chicago.    If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and provided an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




